DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 1/18/2022 is acknowledged.  Amendments to the claims have overcome the lack of unity.  Claims 1-6, 9, 10, 12-25 and 27 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2019; 5/5/2021; and 3/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 16, 17 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 6, 9, 10, 12-15, 18, 19 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally-occurring element of nature that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013) (hereafter “Myriad”).
Based upon an analysis with respect to the claims as a whole, claim(s) 1-4, 6, 9, 10, 12-15, 18, 19 and 25 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below: 
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “2014 Interim Guidance on Patent Subject Matter Eligibility” found at http://www.uspto.gov/patents/law/exam/interim_guidance_subject_matter_eligibility.jsp.)).
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (See flowchart at http://www.uspto.gov/patents/law/exam/2014_eligibility_qrs.pdf), the claims are directed to an ineligible product/process as further detailed below.

In this case, claim(s) 1-4, 6, 9, 10, 12-15, 18, 19 and 25 recite or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, the claimed invention is drawn to naturally occurring nucleic and amino acid sequences from a virus (Linda virus, a pestivirus)) that are directed to a judicial exception (in this case, a natural phenomenon)(Step 2A).  Thus the claimed product is not markedly different from its naturally occurring counterpart (see Part I.A.3 of the Interim Eligibility Guidance; Example 2, p. 29).  Thus the claims also read upon naturally components of a virus or the virus itself, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A. 
The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception. 
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception.
As pursuant to the Office’s interpretation of the Myriad decision, a recitation of a naturally-occurring nucleic acid, protein, or any natural product of nature that does not have a substantial or marked difference from the natural product is not patent eligible subject matter.  Therefore, claims 1-4, 6, 9, 10, 12-15, 18, 19 and 25 as written, read upon non-naturally occurring amino acid and nucleic acid sequences that were found to have occurred naturally in nature without being subject to the "hand-of-man" and resulting in a substantial or markedly different product from that found in nature.  Therefore, claim(s) 1-4, 6, 9, 10, 12-15, 18, 19 and 25 do not recite eligible subject matter under 35 U.S.C. 101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.
This rejection is necessitated by expanded 35 USC §101 USPTO training in view of the USPTO’s interpretation of Myriad.  Applicant is directed towards the USPTO memos, updated on 12/16/2014, 03/03/2015, 06/30/2015, and 05/06/2016 which support the analysis of the claims (http://www.uspto.gov/patents/law/exam/examguide.jsp or http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0); please review the latest materials regarding 35 USC §101 rejections.  It is suggested that applicant cancel the rejected claims, draw the rejected claims to read upon altered sequences and viruses which are not naturally occurring, recite specific steps that are non-routine/non-conventional, and/or recite products/processes which are substantially or markedly different from the judicial exceptions.  Applicant is cautioned to amend the claims according to these suggestions utilizing limitations for which the application would have support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648